Appeal from an order of the Family Court of Tompkins County (Barrett, J.), entered April 23, 1992, which, in a proceeding pursuant to Family Court Act article 10, denied respondent’s motion to modify a prior order of the court for return of her children.
Respondent seeks the return of her children who, pursuant to Family Court’s order dated October 2, 1991, were placed in petitioner’s custody after respondent admitted to certain acts of abuse and neglect. Respondent contends that although she has complied with the conditions in the October 2, 1991 order, petitioner will not return the children to her. In view of the orders dated May 29, 1992 and June 30, 1992 discharging the children from petitioner’s custody and returning them to respondent, this appeal has been rendered moot (see, Matter of Darby C., 175 AD2d 959, lv denied 78 NY2d 862; Matter of Chantel LL., 144 AD2d 183), and we do not find an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.